Thomas Gallagher, Justice
(dissenting).
A will must be construed as a whole, the meaning of isolated clauses and paragraphs thereof to be construed by the evident intention of a testator as deduced from consideration of the entire instrument. In re Estate of Hasey, 192 Minn. 582, 257 N. W. 498; In re Trust Under Will of Bell, 147 Minn. 62, 179 N. W. 650; Long v. Willsey, 132 Minn. 316, 156 N. W. 349; Elberg v. Elberg, 132 *452Minn. 15, 155 N. W. 751. It should be construed to give full effect to each of its parts in harmony with the general intention of the testator disclosed therein. In re Estate of Convey, 177 Minn. 266, 225 N. W. 17; Hutchins v. Wenger, 133 Minn. 188, 158 N. W. 52; Wheaton v. Pope, 91 Minn. 299, 97 N. W. 1046; Redford v. Redford, 45 Minn. 48, 47 N. W. 308; Landis v. Olds, 9 Minn. 79 (90). See, Bedell v. Fradenburgh, 65 Minn. 361, 68 N. W. 41; In re Oertle, 34 Minn. 173, 24 N. W. 924; 30 Am. & Eng. Ency. Law (2 ed.) 664; 40 Cyc. 1413. Its construction must depend upon its language and not upon what it is believed the testator intended or wished to say. In re Estate of Convey, 177 Minn. 266, 225 N. W. 17; Birge v. Nucomb, 93 Conn. 69, 105 A. 335. If the testator’s intention, though improperly or poorly expressed, may be gathered from the instrument as a whole, such intention must be given effect, and in such event the surrounding circumstances and other extrinsic evidence will bear little weight. 30 Harv. L. Rev. 372.
Applying these rules to the present document, it seems clear from paragraph Second of Article IV that testator had in mind and intended that that portion of his estate placed in trust for his daughter Euphemia G. Graham should, upon her decease, go to his “other two daughters, namely, Mary Whitehead Fay and Marjorie Waldie Strader, or all to the survivor thereof, if only one of them is' then living.” It is also clear from Article III of the will above referred to that when testator expressed this intention he had in mind that Euphemia had a son, who no doubt would survive her, thereby manifesting his intention that this portion of his estate was not to descend in the same manner or to be governed by the clauses applicable to the remaining two-thirds thereof left outright to his daughters Mary Whitehead Fay and Marjorie Waldie Strader. This being true, it would seem that the more general provisions of paragraph Third of Article IV must yield to the specific intention of the testator expressed in paragraph Second of this article; that paragraph Third would be applicable only to the portions of testator’s estate which were to be distributed outright to his daughters Mary Whitehead Fay and Marjorie Waldie Strader at the time of the *453death of his wife, Marjorie W. Tweedie. Had testator intended that the surviving children of Mary Whitehead Fay should take that portion of the principal of the Euphemia G-. Graham trust which their mother would have taken if living, he would not have inserted in paragraph Second the provision “or all to the survivor thereof, if only one of them is then living.” (Italics supplied.)